“WILLIAMS, C.
Appeal: No Final Judgement — This is an action in ejectment instituted in the circuit court of the city .of St. Louis. The petition names as defendants the following: Jay Gould, Estate, George J. Gould, Trustee, Michael Hamill and Louis Grossgloss. Personal service was had in the State of Missouri upon defendant Grossgloss, who appeared and filed his answer in the cause. It further appears that plaintiffs filed an affidavit stating that defendant Gould was a non-resident of the State of Missouri and that the ordinary process of law could' not he served upon him in this State; that thereupon a.sum*500mons was issued for defendant Gould and sent to the State of New York, where it was served. Later said Gould appearing specially filed a motion to quash said summons and the service there,on for reasons therein stated. The court sustained the motion to quash. Later plaintiffs filed a motion to vacate and set aside the order of the court sustaining the motion to quash. The motion to set aside -was overruled by the court. Thereupon plaintiffs filed an affidavit for an appeal and the court allowed an appeal to this court. The cause remains pending in the circuit court, undisposed of as to the defendant who filed answer.
This appeal must be dismissed for the reason that there was no final judgment entered in the cause from which an appeal could be taken. [Sec. 2038, R. S. 1909.] “The rule of appellate practice is well settled in this State that a judgment entry is not final so as to authorize an appeal unless it majces some disposition of all the parties to the record.” [Rock Island Implement Co. v. Marr, 168 Mo. 252, l. c. 257; Baker v. St. Louis, 189 Mo. 375; Karabacek v. Richards, 249 Mo. 608.] The appeal is dismissed.
Roy, C., concurs.
PER CURIAM.
— The foregoing opinion of Williams, C., is adopted as the opinion of the court.
All the judges concur.